DETAILED ACTION
	This is in response to communication received on 12/23/20.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 10/1/20.

Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 First Paragraph or AIA  35 U.S.C. 112(a) as being as failing to comply with the written description requirement on claim 1-4 is withdrawn because the claim 1 has been amended and claims 2-4 have been cancelled.  

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Tetsui et al. WO 2017/013926, with US 2018/0208722 serving as translation (machine translation also provided) hereinafter TETSUI, in view of Hong USPGPub 2009/0247671 hereinafter HONG and Tetsui US PGPub 2016/0208432 hereinafter TETSUl2 as evidenced by Methylcellulose by ChemicalBook hereinafter CHEMICALBOOK on claims 1-4 are withdrawn because the claim 1 has been amended and claims 2-4 have been cancelled.

Reasons for Allowance
Claims 1-2 are allowed.
The independent claim 1 has been amended to include the following limitation of and no heating is used to coagulate the thickened liquid. 
This is in direct contrast to the teachings of TETSUI (WO 2017/013926, with US 2018/0208722 serving as translation) which states “When the temperature of the coagulant is lower than 40° C., it is impossible to coagulate the aqueous urethane resin” (paragraph 11, lines 9-11) and thereby teaches away from not heating during coagulation.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717